DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements filed 9/1/20 and 10/21/20 have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6, incorporating claim 1, of U.S. Patent No. 10,289,660, in view of Hertel et al (hereinafter “Hertel”) United States Patent Application Publication US 2009/0288012, as modified by Bell et al (hereinafter “Bell”) US 2012/0151416. Below is a table comparing the present application with claims 1 and 6 of U.S. Patent No. 10,289,660.

Application 16/993,135
U.S. Patent No. 10,289,660
1) An electronic device, comprising: 
a display; 
one or more processors; 
memory; and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more 

a display; 
one or more processors; 
memory; and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more 

first electronic document and a second electronic document on the display, the first electronic document including a displayed content object; 
It is not taught that the application regions are electronic documents
concurrently displaying a first application region and a second application region on the display, the first application region including a displayed content object;
detecting a first user input that starts on the content object;
while concurrently displaying the first application region and the second application region on the display, detecting a first portion of a first user input directed to the content object;
in response to a determination that the first user input corresponds to a first command, creating and displaying a copy of the content object in the second electronic document;
in accordance with a determination that the first user input does not meet the input threshold while the first user input is substantially stationary, maintaining display of the content object without displaying the plurality of selectable options associated with the content object; detecting a second portion of the first user input; and; in response to detecting the second portion of the first user input: in accordance with a determination that the second portion of the first user input included more than move the content object in accordance with the movement of the first user input; and in accordance with a determination that the second portion of the first user input did not include more than a threshold amount of movement before an end of the first user input was detected and that the plurality of selectable options associated with the content object were displayed when an end of the first user input was detected, maintaining display the plurality of selectable options on the display;

Claim 6) The device of claim 1, wherein, after moving the content object in accordance with the movement of the first user input and after the end of the first user input was detected, a copy of the content object is displayed in the second application region concurrently with the 

selecting the content object;
displaying an animation of the content object separating from the first electronic document (not taught);
and initiating display of a plurality of icons proximate to the separated content object, the plurality of icons including at least one icon to initiate display of a user interface for sending the content object to one or more other users.
detecting a first portion of a first user input directed to the content object;
and while the first user input continues to be detected: in accordance with a determination that the first user input meets an input threshold while the first user input is substantially stationary, displaying a menu that includes a plurality of selectable options associated with the content object


The 10,289,660 patent does not disclose:
the application regions are electronic documents; and
displaying an animation of the content object separating from the first electronic document.
However, Hertel discloses application regions are electronic documents (Hertel, para [0203], with reference to fig 16, displays electronic wallet 7 representing a first electronic document with a second electronic document represented by page displayed in browser application 202).
	At the time of the invention, it would have been obvious to one of ordinary skill in the art to have a displayed region be an electronic document, such as a webpage.  The motivation for doing so would have been to share information between two displayed pages (Hertel, paragraph [0203]).

displaying an animation of the content object separating from the first electronic document.
Bell discloses:
selecting the content object (Bell, page 1, paragraph [0012], with reference to figure 1 section A, selects object 141 within window 101); and
displaying an animation of the content object separating from the first electronic document (Bell, page 1, paragraph [0013], with reference to figure 1 section B, displays 3D effects to generate a stereoscopic view of the object popped out).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the selection of an object within a document as taught by Nesladeck to include creating a stereoscopic view of the object separated from the window, based on the teachings of Bell.  The motivation for doing so would have been to enhance the display of an object in a limited space (Bell, page 1, paragraph [0002]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hertel et al (hereinafter “Hertel”) United States Patent Application Publication US 2009/0288012, in view of Nesladeck et al (hereinafter “Nesladeck”) United States Patent Application Publication US 2011/0099507, as modified by Bell et al (hereinafter “Bell”) US 2012/0151416.
claim 1, Hertel discloses an electronic device comprising:
a display (Hertel, fig 7, display element 18);
one or more processors (Hertel, fig 7, processor 2);
memory (Hertel, fig 7, memory 6);
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: 
concurrently displaying a first electronic document and a second electronic document on the display, the first electronic document including a displayed content object (Hertel, para [0203], with reference to fig 16, displays electronic wallet 7 representing a first electronic document with a second electronic document represented by page displayed in browser application 202);
detecting a first user input that starts on the content object (Hertel, paragraph [0203], description of selection and drag and drop from one document to another; fig 16, element 205,  representing a dragging action); 
in response to a determination that the first user input corresponds to a first command, creating and displaying a copy of the content object in the second electronic document (Hertel, paragraph [0203], description of selection and drag and drop from one document to another fig 16, element 205,  representing a dragging action. Element 204 displayed in wallet, copy of element appears with drag and displayed within the bounds of the second document as shown); 
and, in response to a determination that the first user input corresponds to a second command, distinct from the first command: 
initiating display of a menu (Hertel, paragraph [0341], user can right-click on object to display a menu).
Hertel does not disclose:

displaying an animation of the content object separating from the first electronic document; and 
initiating display of a plurality of icons proximate to the separated content object, the plurality of icons including at least one icon to initiate display of a user interface for sending the content object to one or more other users.
Nesladeck discloses:
selecting the content object (Nesladeck, page 14, paragraphs [0145-146], with reference to figure 14, selection of image); and
initiating display of a plurality of icons proximate to the separated content object, the plurality of icons including at least one icon to initiate display of a user interface for sending the content object to one or more other users (Nesladeck, page 14, paragraphs [0145-146], with reference to figure 14, selection of image and display of related menu containing a plurality of icons; Nesladeck, page 14, paragraph [0149], with reference to figure 14, share widget element 1420 represents at least one icon to initiate display of a user interface for sending the content object).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the second input and command of displaying a menu specific to the data object displayed, as taught by Hertel, to include a menu of icons, including a share icon, based on the teachings of Nesladeck.  The motivation for doing so would have been conveniently and intuitively navigate through a wide range of actions (Nesladeck et al., page 1, paragraph [0004]).
Hertel in view of Nesladeck does not disclose:
displaying an animation of the content object separating from the first electronic document.
Bell discloses:
selecting the content object (Bell, page 1, paragraph [0012], with reference to figure 1 section A, selects object 141 within window 101); and

At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the selection of an object within a document as taught by Nesladeck to include creating a stereoscopic view of the object separated from the window, based on the teachings of Bell.  The motivation for doing so would have been to enhance the display of an object in a limited space (Bell, page 1, paragraph [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2004/0100501
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265.  The examiner can normally be reached on Monday-Friday, 8:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/HOPE C SHEFFIELD/               Examiner, Art Unit 2178